*162
ORDER

PER CURIAM.
Michael Cartwright (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) denying him unemployment benefits after he was terminated from his position with Lowe’s Home Centers (Employer).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The decision of the commission is affirmed in accordance with Rule 84.16(b).